Ostrander, J.
(dissenting). It is, I think, illogical ■to say that, when the State acquires title to lands in tax proceedings, a lien for a special tax, existing when title is so acquired, remains, to be enforced whenever the State secures a purchaser for the land. After lands are deeded to the State, the supervisor is directed by the law to omit them from his roll. While they belong to the State,- they are liable to no assessment, for any purpose. If any táx is charged against them in the office of the auditor general, it must be canceled. The State, then, has all the title there is, and when it sells and conveys the land, the purchaser acquires, prima facie, a fee. The law does not, in my opinion, contemplate a continuing lien for special taxes after the State has acquired its title.
The order dismissing the bill should be reversed, with costs to appellant, and the record remanded.
Stone, Bird, and Steere, JJ., concurred with Ostrander, J.